Exhibit 10.8

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated as of June 8, 2007,
is made by and between The Cooper Companies, Inc., a Delaware corporation (the
“Company”), and Eugene J. Midlock (“Executive”).

WITNESSETH:

WHEREAS, Executive is a senior executive of the Company or its subsidiaries and
has made and is expected to continue to make major contributions to the short-
and long-term profitability, growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
Executive, applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that Executive is not practically disabled
from discharging his or her duties in respect of a proposed or actual
transaction involving a Change in Control;

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company or its subsidiaries; and

WHEREAS, on May 21, 2007 the Organization and Compensation Committee of the
Board authorized the Company to enter into this Agreement pursuant to the
Company’s Change in Control Severance Plan.

NOW, THEREFORE, the Company and Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Base Pay” means Executive’s annual base salary rate as in effect from time
to time.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means (i) Executive’s conviction of, or plea of nolo contendre to, a
felony or (ii) gross misconduct injurious to the Company and/or any of its
subsidiaries, as determined in good faith by the Board, and which has not been
remedied by the Executive within ten days after written notice thereof to
Executive by the Board.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for “Cause” under (ii) above unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board then in office at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for

 

NED NQ Stock Option

[date of grant]

 

1



--------------------------------------------------------------------------------

the Executive, together with the Executive’s counsel (if the Executive chooses
to have counsel present at such meeting), to be heard before the Board, finding
that, in the good faith opinion of the Board, the Executive had committed an act
constituting “Cause” and specifying the particulars thereof in detail. Nothing
herein will limit the right of the Executive or his beneficiaries to contest the
validity or propriety of any such determination.

(d) “Change in Control” means the occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the combined voting power of the then outstanding Voting Stock
of the Company;

(ii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Voting Stock of the Company and (B) no Person
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination; or

(iii) The Company stockholders approve a plan of complete liquidation or
dissolution of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Employee Benefits” means any group health and dental benefit plans;
provided, however, that Employee Benefits shall not include contributions made
by the Company or its subsidiaries to any retirement plan, pension plan or
profit sharing plan for the benefit of the Executive in connection with amounts
earned by the Executive.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Good Reason” means that the Executive (without the Executive’s written
consent):

(i) Has, except in connection with termination of employment for Cause or due to
death or disability, suffered a material and substantial diminution in
Executive’s job responsibilities as in effect immediately prior to the public
announcement of the Change in Control, excluding for this purpose an isolated
and inadvertent action by the Company or its subsidiaries or a successor entity
not taken in bad faith and which is remedied by the Company or its subsidiaries
or successor entity within ten days after receipt of notice thereof given by the
Executive and further provided that neither mere changes in title and/or
reporting relationship nor reassignment following a Change in Control to a
position that is similar to the position held immediately prior to the Change in
Control shall constitute a material and substantial diminution in job
responsibilities.

 

NED NQ Stock Option

[date of grant]

 

2



--------------------------------------------------------------------------------

(ii) Has incurred one or more material reductions in his or her Base Pay; or

(iii) Has been notified that his or her principal place of work will be
relocated to a new location that is 35 miles or more from Executive’s principal
work location as of immediately before the Change in Control; or

(iv) Has experienced a material breach by the Company or by its successor entity
of its obligations to Executive under this Agreement.

Before “Good Reason” has been deemed to have occurred, Executive must give the
Company written notice detailing why the Executive believes a Good Reason event
has occurred and such notice must be provided to the Company within sixty days
of the initial occurrence of such alleged Good Reason event(s). The Company
shall then have thirty days after its receipt of written notice to cure the
items cited in the written notice so that “Good Reason” will have not formally
occurred with respect to the event(s) in question.

(i) “Voting Stock” means securities entitled to vote generally in the election
of Board members.

2. Termination Following (or in connection with) a Change in Control. In the
event that in the 12 months following the consummation of a Change in Control,
the employment of Executive is either terminated by the Company or it
subsidiaries for any reason other than Cause, death or disability or is
terminated by Executive for Good Reason then the following subsections in this
Section 2 shall occur:

(a) Subject to the effectiveness of the release of claims and covenant not to
sue referenced in Section 2(g) below, the Company shall pay to Executive cash in
24 monthly installments with each installment equal to one-twelfth (1/12th) of
Base Pay (at the rate in effect at the time of employment termination),
commencing on or before the tenth business day following the effectiveness of
such release. However, in the event that payment of such installments would
extend past the last day of the second year following the year Executive
“separates from service” within the meaning of Section 409A of the Internal
Revenue Code (the “409A Period”), the total amount of such installments shall
instead be reamortized and payable in equal monthly installments over the 409A
Period. Notwithstanding the foregoing, if Executive is deemed at the time of
separation from service to be a “specified” employee under Section 409A of the
Internal Revenue Code (the “Code”), to the extent that the total amount of
Executive’s installment payments and any other “separation pay” hereunder
(within the meaning of Treasury Regulation section 1.409A-1(b)(9)(iii)) exceeds
the dollar threshold set forth in such regulation section, then the amount over
such threshold shall not be paid until the (i) expiration of the six (6)-month
period measured from the date of Executive’s “separation from service” or
(ii) such earlier time permitted under Section 409A of the Code. Such deferral
shall only be effected to the extent required to avoid adverse tax treatment
to Executive, including (without limitation) the additional twenty percent
(20%) tax for which Executive would otherwise be liable under Section 409A of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any compensation or benefits which would have otherwise been
paid during that period (whether in a single sum or in installments) in the
absence of such deferral shall be paid in one lump sum.

(b) For the 24 month period following such termination, the Company shall
continue to provide to Executive all Employee Benefits which were received by,
or with respect to, Executive as of the date of such termination, at the same
expense to Executive as before the Change in Control subject to immediate
cessation (other than as to any pre-existing condition not covered by the new
benefits coverage) if

 

NED NQ Stock Option

[date of grant]

 

3



--------------------------------------------------------------------------------

Executive is offered employee benefits coverage in connection with new
employment. Through the 24 months following Executive’s termination of
employment, Executive shall provide advance written notice to the Company
informing the Company when the Executive is offered or becomes eligible for
other employee benefits in connection with new employment. In addition, if
periodically requested by the Company during the 24 months after termination of
Executive’s employment, the Executive will provide the Company with written
confirmation that he/she has not been offered other employee benefits.

(c) The Company or its subsidiaries shall pay Executive a pro-rata share (based
on the number of months Executive served as an executive of the Company or its
subsidiaries during the fiscal year of Executive’s termination of employment) of
annual incentive award payments, if any, due to Executive under the terms of the
Company’s or its subsidiaries’ annual incentive payment plan. Any amounts
payable to Executive under this Section 2(c) will be paid to Executive at the
same time payments are made to other participants under the Company’s or its
subsidiaries’ annual incentive payment plan.

(d) Notwithstanding anything to the contrary in any restricted stock, stock
option or other equity compensation plan or agreement or deferred compensation
or retirement plan or agreement, upon the date of his/her termination the
Executive shall become immediately fully vested (and all vesting restrictions
removed) in all of his/her then outstanding stock options, stock appreciation
rights, warrants, restricted stock, phantom stock, deferred compensation,
retirement agreement or similar plans or agreements with the Company or its
subsidiaries. Notwithstanding the foregoing, any award that is subject to a
performance condition will vest only to the extent the performance condition has
been satisfied on or prior to the date of termination.

(e) As of his/her termination date, Executive shall also be paid for his/her
accrued but unpaid salary and vacation, unreimbursed valid business expenses
that were submitted in accordance with the policies of the Company or its
subsidiaries; and is eligible for other vested benefits pursuant to the terms of
any employee benefit plan.

(f) In the event that it is determined that any payment or distribution of any
type to or for the benefit of the Executive made by the Company, by any of its
subsidiaries, by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Code, and the regulations thereunder or by
any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then such payments or distributions shall be payable
either in (x) full or (y) as to such lesser amount which would result in no
portion of such payments or distributions being subject to the Excise Tax and
Executive shall receive the greater, on an after-tax basis, of (x) or (y) above.
All mathematical determinations and all determinations of whether any of the
Total Payments are “parachute payments” (within the meaning of section 280G of
the Code) that are required to be made under this Section 2(f), shall be made by
a nationally recognized independent audit firm not currently retained by the
Company most recently prior to the Change in Control (the “Accountants”), who
shall provide their determination, together with detailed supporting
calculations regarding the amount of any relevant matters, both to the Company
and to the Executive within seven (7) business days of the Executive’s
termination date, if applicable, or such earlier time as is requested by the
Company. Such determination shall be made by the Accountants using reasonable
good faith interpretations of the Code. Any determination by the Accountants
shall be binding upon the Company and the Executive, absent manifest error. The
Company shall pay the fees and costs of the Accountants which are incurred in
connection with this Section 2(f).

 

NED NQ Stock Option

[date of grant]

 

4



--------------------------------------------------------------------------------

(g) All payments and benefits provided under this Section 2 are conditioned on
and subject to the Executive’s continuing compliance with this Agreement and the
Executive’s timely execution (and effectiveness) of a reasonable and customary
release of claims and covenant not to sue in a form prescribed by the Company or
its subsidiaries upon termination of employment. There is no entitlement to any
payments or benefits unless and until such and release of claims and covenant
not to sue is effective.

(h) To the extent Executive receives severance or similar payments and/or
benefits under any other plan, program, agreement, policy, practice, or the like
of the Company or its subsidiaries, or under the WARN Act or similar state law,
the payments and benefits due to Executive under this Agreement will be
correspondingly reduced on a dollar-for-dollar basis (or vice-versa).

(i) Notwithstanding the foregoing, this Agreement shall also remain effective
(and Executive shall be eligible for payments and benefits hereunder) if, during
a period beginning 3 months immediately prior to a public announcement of an
impending Change in Control that is actually consummated, the Company (or its
subsidiaries) terminates the Executive’s employment for any reason other than
Cause, death or disability or the Executive terminates his/her employment for
Good Reason and such termination is determined to be in connection with the
Change in Control. The Board shall determine in good faith whether such a
termination is occurring in connection with the impending Change in Control.
However, such a termination shall in any event be deemed to be in connection
with an impending Change in Control if such termination (i) is required by the
merger agreement or other instrument relating to such Change in Control, or
(ii) is made at the express request of the other party (or parties) to the
transaction constituting such Change in Control, or (iii) occurs after the
public announcement of the impending Change in Control.

3. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 3(a) and 3(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 3(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

 

NED NQ Stock Option

[date of grant]

 

5



--------------------------------------------------------------------------------

4. No Retention Rights. This Agreement is not an employment agreement and does
not give the Executive the right to be retained by the Company or its
subsidiaries and the Executive agrees that he/she is an employee-at-will. The
Company (or its subsidiaries) reserves the right to terminate the Executive’s
service as an employee at any time and for any reason.

5. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to the Executive at her principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

6. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

7. Arbitration; Governing Law. Any dispute between the parties under this
Agreement shall be resolved (except as provided below) in Pleasanton, California
through informal arbitration by an arbitrator selected under the rules of the
American Arbitration Association and the arbitration shall be conducted in that
location under the rules of said Association. The arbitrator shall have the
right only to interpret and apply the provisions of this Agreement and may not
change its provisions. The arbitrator shall permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator shall be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof. The arbitrator
shall give written notice to the parties stating his or their determination and
shall furnish to each party a signed copy of such determination. To the extent
required by applicable law, the expenses of the arbitration shall be borne by
the Company, otherwise the arbitration expenses shall be borne equally by the
Company and the Executive (except that each party shall be responsible for their
own legal fees and expenses). The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to the conflicts of laws principles thereof.

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements of the parties with respect to such subject matter. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. References to Sections are to
references to Sections of this Agreement.

 

NED NQ Stock Option

[date of grant]

 

6



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

10. Section 409A. The Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of section 409A of the Code.
Notwithstanding the foregoing, in the event this Agreement or any benefit paid
under this Agreement to Executive is deemed to be subject to section 409A of the
Internal Revenue Code, the Executive consents to the Company’s adoption of such
conforming amendments as the Company deems advisable or necessary, in its sole
discretion, to comply with section 409A of the Code (including without limit
delaying the timing of payments.

11. Withholding. All payments and benefits made under this Agreement shall be
subject to reduction to reflect any withholding taxes or other amounts required
by applicable law or regulation.

12. Restrictive Covenants.

(a) Nondisparagement. Each party hereto will not disparage the other party or,
in the case of the Company, its directors, officers, employees, affiliates,
subsidiaries, predecessors, successors or assigns in any written or oral
communications to any third party. Each party further agrees that he/she/it will
not direct anyone to make any disparaging oral or written remarks to any third
parties.

(b) Nonsolicit. During the Executive’s employment with Company or its
subsidiaries and for twelve months after Executive’s termination of employment,
the Executive shall not, directly or indirectly, either as an individual or as
an employee, agent, consultant, advisor, independent contractor, general
partner, officer, director, stockholder, investor, lender, or in any other
capacity whatsoever, of any person, firm, corporation or partnership:
(i) solicit, induce, recruit or encourage any of the Company’s or its
subsidiaries’ employees or consultants to terminate their relationship with the
Company or its subsidiaries, or attempt to solicit, induce, recruit, encourage
any of the Company’s or its subsidiaries’ employees or consultants to terminate
their relationship with the Company or its subsidiaries, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company
or its subsidiaries or (ii) attempt to negatively influence any of the Company’s
or its subsidiaries’ clients or customers from purchasing the Company’s or its
subsidiaries’ products or services or to solicit or influence or attempt to
influence any client, customer or other person either directly or indirectly, to
direct his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company or its subsidiaries or (iii) participate or engage in the design,
development, manufacture, production, marketing, sale or servicing of any
product, or the provision of any service, that directly or indirectly relates to
the Company’s or its subsidiaries’ business as conducted on the date of the
Executive’s termination of employment.

(c) Nondisclosure. Notwithstanding any requirement that the Company, or its
subsidiaries may have to publicly disclose the terms of this Agreement pursuant
to applicable law or regulations, the Executive agrees to use reasonable efforts
to maintain in confidence the existence of this Agreement, the contents and
terms of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Agreement Information”). The Executive also agrees
to take every reasonable precaution to prevent disclosure of any Agreement
Information to third parties, except for disclosures required by law or
absolutely necessary with respect to Executive’s family members or personal
advisors who shall also agree to maintain confidentiality of the Agreement
Information.

 

NED NQ Stock Option

[date of grant]

 

7



--------------------------------------------------------------------------------

(d) Confidentiality. Executive shall not, except as required by any court or
administrative agency, without the written consent of the Board or a person
authorized thereby, disclose to any person, other than an employee of the
Company or its subsidiaries or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive or
his duties to the Company or its subsidiaries, any confidential information
obtained by him while in the employ of the Company or its subsidiaries with
respect to any of the Company’s or its subsidiaries’ inventions, processes,
customers, methods of distribution, methods of manufacturing, attorney-client
communications, pending or contemplated acquisitions, other trade secrets, or
any other material which the Company or its subsidiaries are obliged to keep
confidential pursuant to any confidentiality agreement or protective order;
provided, however, that confidential information shall not include any
information now known or which becomes known generally to the public (other than
as a result of an unauthorized disclosure by the Executive) or any information
of a type not otherwise considered confidential by a person engaged in the same
business or a business similar to that conducted by the Company or its
subsidiaries.

[SIGNATURE PAGE FOLLOWS]

 

NED NQ Stock Option

[date of grant]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

THE COOPER COMPANIES, INC.

/s/ Robert S. Weiss

Robert S. Weiss Executive Vice President and Chief Operating Officer

 

Executive:

/s/ Eugene J. Midlock

Eugene J. Midlock

 

NED NQ Stock Option

[date of grant]

 

9